Citation Nr: 1116870	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post-Nissen fundoplication with scars, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral subscapular cataracts evaluated as 20 percent disabling from August 18, 2006.

3.   Entitlement to an increased evaluation for bilateral subscapular cataracts evaluated as 30 percent disabling from September 17, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to January 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA, that continued a 10 percent rating.

The Veteran appeared at Board hearing in February 2011 at the Board's Central Offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The issue of entitlement to service connection for gastric metaplasia secondary to gastroesophageal reflux disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate development and action.  

The issue of entitlement to an increased rating for gastroesophageal reflux disease is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDING OF FACT

At his February 2011 hearing, and prior to the promulgation of a decision in his appeal, the appellant withdrew his claims of entitlement to an increased evaluation for bilateral subscapular cataracts evaluated as 20 percent disabling from August 18, 2006; and evaluated as 30 percent disabling from September 17, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met. 38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant. 38 C.F.R. § 20.204.  At his February 2011 hearing the appellant withdrew his claims of entitlement to increased ratings for bilateral subscapular cataracts.  In light of that fact, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, the Board does not have jurisdiction to review them and the appeal to those issues is dismissed.


ORDER

The claim of entitlement to an increased evaluation for bilateral subscapular cataracts evaluated as 20 percent disabling from August 18, 2006, is dismissed.

The claim of entitlement to an increased evaluation for bilateral subscapular cataracts evaluated as 30 percent disabling from September 17, 2007, is dismissed.

REMAND

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC 11-95 (1995).  At his hearing the appellant testified that his gastrointestinal symptomatology may have increased in severity since his last VA examination in 2008.  The Veteran is competent to provide evidence as to severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2) (2010).  The Board also notes that he identified treatment records that need to be obtained, to include records maintained by the National Naval Medical Center, in order to fulfill VA's duty to assist.  38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated his gastrointestinal disorder since October 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records must be documented in the file, to include documenting all efforts to secure treatment records held by the National Naval Medical Center at Bethesda, Maryland.  If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.   After the above is complete, the AMC/RO shall arrange a VA gastrointestinal examination by a gastroenterologist to determine the extent and current severity of the Veteran's gastrointestinal disability.  All indicated clinical or diagnostic tests should be conducted.  The claims folder must be made available to the examiner for review as part of  the examination.

3.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655 (2010), the consequences for failure to report for a VA examination without good cause include denial of the claim.  

4.  After the development requested has been completed, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claim of entitlement to service connection for gastric metaplasia, secondary to gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post-Nissen fundoplication with scars; as well as the claim of entitlement to an increased rating for gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post-Nissen fundoplication with scars.  The Veteran is hereby informed that should entitlement to service connection for gastric metaplasia be denied by the RO he must perfect an appeal to the Board in accordance with the law in order for the Board to exercise jurisdiction over any such claim.  38 U.S.C.A. § 7105 (West 2002).  If the claim of entitlement to an increased rating is denied the RO is to send the appellant and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


